Bkoyles, P. J.
1. Under the facts as disclosed by the- record, the plea in abatement, which was filed by the defendant and allowed by the court, set up no valid defense to the plaintiff’s suit, and the court did not err in thereafter striking it on an oral motion made by the plaintiff’s counsel.
2. The plea in abatement having been stricken, and the defendant having introduced no evidence to sustain his other pleas, the court did not err in directing a verdict for the full amount sued for.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.

Sibley & Sibley, for plaintiff in error, cited:
Howes v. Chester, 33 Ga. 90; Cook v. Ga. Land Co., 120 Ga. 1068 (1); Merritt v. Bagwell, 70 Ga. 578 (3a); Civil Code (1910), §§ 4331, 5678; Rogers v. Hoskins, 15 Ga. 270, 273.
Allen & Pottle, contra, cited:
Augusta R. Co. v. Dorsey, 68 Ga. 228 (2); Dykes v. McVay, 67 Ga. 502; Heath v. Bates, 70 Ga. 633; Civil Code (1910), § 5522; Georgia Mills &c. Co. v. Clarke, 112 Ga. 253 (2); Clark v. Havard, 122 Ga. 274.